DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1, 3-11, 13-22, and 24-25 have been examined in this application.  Claims 24 and 25 are newly added.  Claims 2, 12, and 23 have been canceled.  This communication is a “Final Rejection” in response to Applicant’s “Amendment/Remarks” filed 9/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 11, 24, and 25 (as amended on 9/20/2021) are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was non-patient object.”  While the Specification does describe “an object” and further an “animate/inanimate object” (para [0021]) or “first/second object” (para [0024]), there is no disclosure of a “non-patient object.”  It is further not clear from the Specification if a “non-patient object” could be a person who is not a patient (another human), or simply any object of which a particular patient is NOT in possession.  The Specification and claim 7 previously referred to an object as including “at least one of a mattress or pillow,” however, Applicant’s Specification does not make clear that a “non-patient object” could be one of these items.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0124273 to Recevuer et al. (hereinafter Recevuer).
As per claim 1, Recevuer teaches:  A person support apparatus (see Recevuer, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon); 
a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled to the frame and adapted to detect a load supported by the frame (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]);
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”), the estimated tare weight value determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value); and 
a controller (see Fig. 3, [310]: controller) in communication with the plurality of force sensors (see Fig. 3, controller [310] is linked with [68a-d]), the controller configured to take a weight reading of the load using outputs from the force sensors (see Fig. 7, step [704]), the controller further adapted to automatically use the weight reading as an actual tare weight value only if the weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first 
As per claim 3, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the person is a patient and the controller is further adapted to determine if a non-patient object is placed on the deck, and to determine a weight of the non-patient object without requiring the non-patient object to be removed from the deck (see para [0003, 0011-0012]: discusses “weight attributable to non-patient loads” and per para [0011-0012]: “normalized amount of weight” is provided first/second threshold values [between 31-65 lbs.], as such the controller of Recevuer is capable of determining “a weight attributable to non-patient items” as amended).
As per claim 4, Recevuer teaches all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein the controller is further adapted to determine if the non-patient object is an inanimate object or an animate object based on the outputs from the force sensors (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 5, Recevuer teaches all the limitations as described in the above rejection of claim 4, and additionally teaches: wherein the controller is further adapted to automatically adjust the actual tare weight value by the weight of the non-patient object if the non-patient object is an inanimate object (see Fig. 7-8 and para [0002]: “a patient support apparatus having a control system that gathers information regarding loads non-patient loads have been placed upon the patient support apparatus, and automatically updates a weight offset to compensate for the non-patient loads placed upon the patient support apparatus”).
As per claim 6, Recevuer teaches all the limitations as described in the above rejection of claim 4, and additionally teaches: wherein the controller is further adapted to determine a coordinate location of the non-patient object using the outputs from the force sensors and to automatically adjust the actual tare weight value by the weight of the non-patient object only if the non-patient object is an inanimate object and the  coordinate location of the non-patient object corresponds to an expected location for the non-patient object (see para [0055], controller [310] may determine whether or not mattress [30], an inanimate object, is on the frame, being on the frame is considered “an expected coordinate location” for the mattress.  When mattress [30] is present, controller may update tare weight based on “air-offset”).
The examiner notes that a “coordinate location” may be considered the same as a “location” as coordinates such as x-y positions can be applied to any planar surface as desired. 
As per claim 7, Recevuer teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: wherein the non-patient object includes at least one of a mattress or a pillow (see para [0055]: “weight of the mattress [30]” being used for the offset calculation is disclosed).
As per claim 13
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight supported by that load cell 68a-d from the weigh frame 56 relative to the base frame 24”); 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”), the estimated tare weight value determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to use an actual weight reading from the scale system as an actual tare weight value if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the 
As per claim 14, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the controller is adapted to determine the weight of a person on the deck by subtracting the actual tare weight value from a total weight reading taken when the person is on the deck (see Fig. 6 and para [0080]).
As per claim 15, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the controller is adapted to automatically use the actual weight reading from the scale system as the actual tare weight value without requiring a user to manipulate a control on the person support apparatus instructing the scale system to take the actual weight reading (see process in Fig. 7, controller [310] can take an “empty weight E.W.” measurement automatically without user to press a “tare” button when in given threshold).
As per claim 16
As per claim 17, Recevuer teaches all the limitations as described in the above rejection of claim 16, and additionally teaches: wherein the second estimated tare weight value is based upon a weight of one or more of a mattress, pillow, bedding, or equipment (see para [0055]: “weight of the mattress [30]” being used for the offset calculation is disclosed).
As per claim 18, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the controller is adapted to determine whether the object is an animate object or an inanimate object based upon any changes in a location of the object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 19, Recevuer teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: wherein the controller is adapted to determine if a second object is subsequently placed on the deck and to determine the weight of the second object without requiring the object to be removed from the deck (see Fig. 4, see steps [500] and [600] and para [0058, 0059], controller can determine the weight of a person/object on the bed/deck without requiring its removal).
As per claim 20, Recevuer teaches all the limitations as described in the above rejection of claim 19, and additionally teaches: wherein the controller is adapted to automatically adjust the actual tare weight value by an amount substantially equal to the weight of the second object if the second object is an inanimate object (see Fig. 7-8 and para [0002]: “a patient support apparatus having a control system that gathers information regarding loads placed upon the patient support apparatus, determines non-patient loads have been placed upon the patient support apparatus, and automatically updates a weight offset to compensate for the non-patient loads placed upon the patient support apparatus”).
As per claim 21, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled between the frame and a load frame (see Fig. 1-2, [56]: weigh frame) so as to support the load frame on the frame, the load frame being adapted to support the deck (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Recevuer in view of WO 03/079953 A2 to Dixon et al. (hereinafter Dixon).
As per claim 8, Recevuer teaches:  A person support apparatus (see Recevuer, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight supported by that load cell 68a-d from the weigh frame 56 relative to the base frame 24”); 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”), the estimated tare weight value determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to automatically use, upon power up of the person support apparatus, an actual weight reading from the scale system as an actual tare weight value (see Fig. 7, step [704]) if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty 
Recevuer, however, does not teach the following which is described by Dixon:
the deck including a head section (see Fig. 1-2, [30]: head deck section) and at least one other section (see Fig. 1-2, [32/34/36]: seat/thigh/foot sections), and the head section being pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2);
an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an orientation of the head section; 
AND the angle sensor indicates the head section is in the flat orientation (see page 10, lines [6-22]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Recevuer with these aforementioned teachings of Dixon to have provided a patient support apparatus having an adjustable head deck section to allow for various patient therapies and an angle sensor that can determine an orientation of the head deck section for the purpose of determining when the head angle section is in a horizontal configuration in order to obtain a weight reading when in this position so that the weight reading recorded is the most accurate/optimal (see Dixon, page 9, lines [23-30]) in order to support other aspects of patient care.
As per claim 9, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 8, and additionally Recevuer teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) 
As per claim 10, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Recevuer teaches: wherein the controller is adapted to use the actual tare weight value when determining the weight of a person on the deck (see Fig. 6-8, para [0047]).
As per claim 11, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Recevuer teaches: wherein the controller is adapted to determine whether the object is a patient or a non-patient object, and to further determine if the non-patient object is an animate object or an inanimate object based on any changes in a location of the object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 22, Recevuer teaches all the limitations as described in the above rejection of claim 13, however it does not teach the following which is described by Dixon:  wherein the deck includes a head section (see Dixon, Fig. 1-2, [30]: head deck section)  pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2), and the person support apparatus further includes an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an angle of a head section, and wherein the controller does not use the actual weight reading from the scale system as the actual 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Recevuer with these aforementioned teachings of Dixon to have provided a patient support apparatus having an adjustable head deck section to allow for various patient therapies and an angle sensor that can determine an orientation of the head deck section for the purpose of determining when the head angle section is in a horizontal configuration in order to obtain a weight reading when in this position so that the weight reading recorded is the most accurate/optimal (see Dixon, page 9, lines [23-30]) in order to support other aspects of patient care.
As per claim 25, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Recevuer teaches: wherein the controller is adapted to determine whether the object is a patient or a non-patient object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data), and to determine a coordinate location of the non-patient object (see para [0055], controller [310] may determine whether or not mattress [30], an inanimate object, is on the frame, being on the frame is considered “an expected coordinate location” for the mattress.  When mattress [30] is present, controller may update tare weight based on “air-offset”).
The examiner notes that a “coordinate location” may be considered the same as a “location” as coordinates such as x-y positions can be applied to any planar surface as desired. 

Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing amendments to obviating the rejections under 35 U.S.C 112(a) as noted above.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 8, and 13, Applicant argues that the prior art of Receveur does not “determine if any weight value is within a threshold of an estimated weight value determined by a manufacturer of the person support apparatus.”  The Examiner respectfully disagrees based on the following.  As described in para [0076]: “AO” is the “known weight on the patient support apparatus [10] at the time of manufacture (e.g. weight of the weigh frame [56], weight of the mattress [30], etc.)”  This corresponds to the claimed “estimated tare weight value determined by a manufacturer of the person support apparatus.”  It is also clear from Receveur’s disclosure that the memory unit [320] (e.g. EEPROM) is capable of storing this “AO” value (claimed “estimated tare weight”).  As further specified in para [0076], “the controller [310] then determines a total amount of weight on the weigh frame [56] as a function of the signals received from each of the load cells [68a-d]. That is, the controller [310] determines an empty weight [EW] of the patient support apparatus.  Specifically in at the time of manufacture.”
Regarding dependent claim 4, please note the updated rejection above and a new 35 U.S.C. 112(a) rejection as presented in response to the newly amended language of a “non-patient object.”  Paragraphs [0015-0016] of Receveur further provides a comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
Regarding dependent claim 6, the Examiner does not find that the addition of the amended term “coordinate location” further distinguishes of the prior art.  As noted in an updated rejection of claim 6, the Examiner interprets a “coordinate location” may be considered the same as a “location” as coordinates such as x-y positions can be applied to any two dimensional planar surface as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/5/2021